                                                                     ,~.
-                                                                                 -:'.;::FD
                              UNITED sTATEs DISTRICT coUR,T
                           SOUTHERN DISTRICT OF CALIFO
                                                          · .,
                                                            ,.
                                                                                 uw.~0 9 z~
                                                                                         t'~
                                                                      ,,.,..   · -,   ~....   '"..,, COURT

                                                                     i . {K -~·v: ~ ~-~~~u;:~~
                                                                                       61 1
    UNITED STATES OF AMERICA,

                                   Plaintiff,     Case No. 17CR1660-LAB

                        vs.


    ANTHONY DEON BREWE~                           JUDGMENT AND ORDER OF
                                                  DISMISSAL OF
                                  Defendant.      INFORMATION, EXONERATE
                                                  BOND AND RELEASE OF
                                                  PASSPORT



           Upon motion of the UNITED STATES OF AMERICA and good cause

    appeanng,


                  IT IS SO ORDERED that the information in the above-entitled case

    be dismissed with prejudice, the bond be exonerated, and passport released by

    Pretrial if held.




     Dated:    10/9/2018


                                                United States Magistrate Judge
